IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                  October 3, 2007
                                No. 06-40617
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk
BRIAN C REESE

                                            Plaintiff-Appellant

v.

UNITED STATES BUREAU OF PRISONS; THREE RIVERS TEXAS
FACILITY; WARDEN JOE DRIVER

                                            Defendants-Appellees


                 Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 2:05-CV-452


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Brian C. Reese, federal prisoner # 69187-080, appeals the district court’s
denial of his 28 U.S.C. § 2241 application. He argues that the Bureau of Prisons
(“BOP”) has improperly determined that his federal sentences for conspiracy to
manufacture 100 grams or more of methamphetamine and possession of a
firearm by a convicted felon run consecutively to his state sentence. The district
court did not err by concluding that his federal sentences were to operate



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-40617

consecutively to his state sentence. See 18 U.S.C. § 3584(a); Leal v. Tombone,
341 F.3d 427, 427-30 (5th Cir. 2003); Free v. Miles, 333 F.3d 550, 553 (5th Cir.
2003); United States v. Brown, 920 F.2d 1212, 1217 (5th Cir. 1991).
      Reese also argues that he is entitled to credit against his federal sentences
for his time served in state custody after the imposition of his federal sentences.
Reese is not entitled to credit on his federal sentence because the time at issue
was credited toward his state sentence. See 18 U.S.C. § 3585(b); Causey v.
Civiletti, 621 F.2d 691, 693-94 (5th Cir. 1980). The judgment of the district court
is therefore AFFIRMED.




                                        2